Por Cuanto, se solicita por el demandado y apelado Edward "W. Keith la desestimación del recurso de apelación interpuesto el día 7 de julio de 1936 por el demandante apelante Rafael F. Yeve Carrillo contra una sentencia de la Corte de Distrito de San Juan dada el 18 de junio de 1936;
Por Cuanto, los fundamentos en que se basa la moción de desesti-mación son, a saber, falta de diligencia en la tramitación del re-curso y la frivolidad de éste;
Por Cuanto, el día 19 de julio de 1937 el apelante radicó en este Tribunal Supremo su alegato, en el cual se señalan siete errores que justifican, por si se han cometido, nuestra intervención, aun cuando aceptábamos que el recurso no haya sido tramitado con la debida diligencia.
*970POR tanto, se declara sin lugar la moción de desestimación pre-sentada.